Opinion filed July 31, 2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
 Nos. 11-11-00346-CR, 11-11-00347-CR,
11-11-00348-CR, & 11-11-00349-CR
                                                    __________
 
                               ELEAZAR
HERNANDEZ, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                    On
Appeal from the 35th District Court
 
                                                           Brown
County, Texas
 
                     Trial Court Cause Nos. CR21139,
CR21228, CR21515, & CR21635
 

 
M
E M O R A N D U M    O P I N I O N
Eleazar
Hernandez entered an open plea of guilty to the following offenses: delivery of
a controlled substance in a drug-free zone (No. 11-11-00346-CR), possession of
a controlled substance and possession of a controlled substance in a drug-free
zone (No. 11-11-00347-CR), delivery of a controlled substance in a drug-free
zone (No. 11-11-00348-CR), and delivery of marihuana in a drug-free zone (No.
11-11-00349-CR).  After accepting appellant’s pleas of guilty and receiving
evidence pertaining to punishment, the trial court assessed his punishment at
confinement for a term of nine years in the Institutional Division of the Texas
Department of Criminal Justice for each conviction with the sentences to be
served concurrently.  We dismiss the appeal.
Appellant’s
court-appointed counsel has filed a motion to withdraw.  The motion is supported
by a brief in which counsel professionally and conscientiously examines the
records and applicable law and states that he has concluded that the appeal are
frivolous.  Counsel has provided appellant with a copy of the brief and advised
appellant of his right to review the records and file a response to counsel’s
brief.  A response has not been filed.[1]
 Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
Following
the procedures outlined in Anders and Schulman, we have
independently re-viewed the records, and we agree that the appeals are without
merit and should be dismissed.  Schulman, 252 S.W.3d at 409.
We note that counsel has the responsibility to advise appellant that he may file a
petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court.  Tex.
R. App.  P. 48.4 (“In criminal cases, the attorney representing the
defendant on appeal shall, within five days after the opinion is handed down,
send his client a copy of the opinion and judgment, along with notification of
the defendant’s right to file a pro se petition for discretionary review
under Rule 68.”).  Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to Tex.
R. App. P. 68.
 The
motion to withdraw is granted, and the appeals are dismissed.  
 
                                                                                                PER
CURIAM
July 31, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




[1]By letter, this court granted appellant thirty days in
which to exercise his right to file a response to counsel’s brief.